DETAILED ACTION 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 have been examined in this application.  This communication is the first action on the merits.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA , the applicant, regards as the invention.

Claims 8 and 18 recite the limitation “the virtual assistant”.  There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, Examiner has interpreted “the virtual assistant” to mean “the virtual assistant device”.

Claim 8, and similarly claim 18, recites “causing the virtual assistant to prompt a user to provide the additional user input using one or more questions; and analyzing the additional user input received in response to the one or more questions [emphasis added]” – as recited these limitations is unclear. Specifically, it is unclear whether the additional user input is provided by answering one or more questions or the additional user input is provided using one or more questions (i.e. the user input is in question form).  Further, these claims provide for the “use” of one or more questions, but, since the claims 
Claims 9-11 depend from claim 8 and thus inherit the deficiencies of claim 8. 
Claim 19 depends from claim 18 and thus inherit the deficiencies of claim 18.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Step 1.  When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Step 2A – Prong One.  If the claims fall within one of the statutory categories, it must then be determined whether the claims recite an abstract idea, law of nature, or natural phenomenon.
Step 2A – Prong Two.  If the claims recite an abstract idea, law of nature, or natural phenomenon, it must then be determined whether the claims recite additional elements that integrate the judicial exception into a practical application. If the claims do not recite additional elements that integrate the judicial exception into a practical application, then the claims are directed to a judicial exception.
Step 2B.  If the claims are directed to a judicial exception, it must be evaluated whether the claims recite additional elements that amount to an inventive concept (i.e. “significantly more”) than the recited judicial exception.
In the instant case, claims 1-13 are directed to a machine; claims 14-19 are directed to a process; and claim 20 is directed to a manufacture.
A claim “recites” an abstract idea if there are identifiable limitations that fall within at least one of the groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).  In the instant case, claims 1, 14, and 20, recites the steps of: receiving, via a digital assistant, user input associated with a user profile, the user input including a user query; identifying an item category corresponding to the user query based on an analysis of one or more terms included in the user query; detecting an anomalous relationship between the user profile and the item category based on user activity associated with the user profile; and in response to detecting the anomalous relationship between the user profile and the item category, causing the digital assistant to provide 
Additionally, these steps relate to mental processes, particularly concepts performed in the human mind, including, inter alia, the observation and evaluation of information.
Further, the limitations of the claims are not indicative of integration into a practical application. Taking the claim elements separately, the additional elements of performing the steps via a memory, one or more processors, and a device -- merely implements the abstract idea on a computer environment. Considered in combination, the steps of Applicant’s method add nothing that is not already present when the steps are considered separately.  
The remaining claim limitations recited in dependent claims merely narrow the abstract idea. Thus, claims 1-20 are directed to an abstract idea. 
The Examiner notes that the technical elements of performing the steps via a memory, one or more processors, and a device -- merely implements the abstract idea on a computer environment.
When considering the elements and combinations of elements, the claim(s) as a whole, do not amount to significantly more than the abstract idea itself.  This is because the claims do not amount to an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer itself; the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment; the claims merely amounts to the application or instructions to apply the abstract idea on a computer; or the claims amounts to nothing more than requiring a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.
The analysis above applies to all statutory categories of invention.  Accordingly, claims 1-20 are rejected as ineligible for patenting under 35 USC 101 based upon the same rationale.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dillon (US PGP 2014/0019296).

As per claim 1, Dillon teaches [a] system comprising:
a memory that stores instructions (Dillon:  Fig. 12; Para [0152]); and 
one or more processors configured by the instructions to perform operations comprising (Dillon:  Fig. 12; Para [0152]): 
receiving, via a digital assistant device, user input associated with a user profile, the user input including a user query; (Dillon:  Para [0032] (upon receipt of a query from the person, use the preference profile to generate a recommendation for the person); Figs. 3-4 (My Profile); Para [0076] (The interface 400 includes one or more selection fields 401 through which the user may enter or select various criteria that the recommended item must satisfy in order for the system to recommend it. The criteria may include, for example, one or more traits, attributes, or other characteristics such as color, price range or maximum price, or type. The criteria also may include a context such as a food pairing or a type of event. When generating the recommendation, the system may require the recommended item to satisfy all of the criteria, some of the criteria, at least a baseline set of criteria (such as color and price range), or some 
identifying an item category corresponding to the user query based on an analysis of one or more terms included in the user query; (Dillon: Para [0076] (The interface 400 includes one or more selection fields 401 through which the user may enter or select various criteria that the recommended item must satisfy in order for the system to recommend it. The criteria may include, for example, one or more traits, attributes, or other characteristics such as color, price range or maximum price, or type. The criteria also may include a context such as a food pairing or a type of event. When generating the recommendation, the system may require the recommended item to satisfy all of the criteria, some of the criteria, at least a baseline set of criteria (such as color and price range), or some combination thereof. The user interface may also include a recommendation field 403 through which the system presents the user with recommendations based on the criteria and the user's profile.); Para [0080] (In some embodiments, the system may provide a user with an ability to gain more experience with a particular category of item and improve their profile with respect to that category by supplementing the data in their profile for rated items in that category. For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category.))
detecting an anomalous relationship between the user profile and the item category based on user activity associated with the user profile; and (Dillon: Para [0076]-[0084] (when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the 
in response to detecting the anomalous relationship between the user profile and the item category, causing the digital assistant device to provide guidance with respect to the item category, the providing of the guidance including presenting guidance information comprising one or more attribute values of at least one item in the item category, the one or more attribute values corresponding to one or more attributes of interest with respect to the item category determined from additional user input.  (Dillon: Fig. 3 (310); Para [0072] (When the user indicates that he or she has sampled or is ready to rate the item, the user interface may present, on the same screen or one or more different screens, a rating field 310 through which the user may input and the system may receive the user's rating for the item.); Para [0076]-[0084] (The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, a relatively high score may show that the user has “significant” experience a category, while a low score may show that the user has “little” experience in a category. Thus, the system may identify items 125 from its database that are within the category and suggest 129 that, if tasted and rated, those items will improve the user's experience score for the category. These may include items the user has not yet rated and which have attributes and/or traits that the user has not yet experienced in the user's rated wines, or which the user has experienced less than 

As per claim 2, Dillon teaches wherein the detecting of the anomalous relationship between the user profile and the item category includes: 
accessing user profile data corresponding to the user profile, the user profile data including the user activity, the user activity including actions performed by a user corresponding to the user profile; (Dillon: Para [0076]-[0084] (Thus, when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the system may assess the user's experience 
determining a familiarity score of the user profile with respect to the item category based on the user activity; and (Dillon: Para [0076]-[0084] (Thus, when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. 
determining the familiarity score is below a threshold familiarity score. Attorney Docket No. 2043.L68US1 41 Client File No. IP-P3404US1 (Dillon: Para [0076]-[0084] (Thus, when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, if a user has tasted ten wines within the category, if the wines all have varying traits and attributes then the system may assign one point for each wine and give the user an experience score of 10 for that category. However, if eight of the wines tasted are have very similar attributes and/or traits, may assign a number less than one for the similar wines, or the system may assign a maximum total number (e.g., 3) for the similar wines so that the remaining five similar wines are not counted in the calculation of the user's experience score. The score may be a numeric score or a word-based or graphic descriptor based on a numeric score. For example, a relatively high score may show that the user has “significant” experience a category, while a low score may show that the user has “little” experience in a category.); Para [0025] (If the experience score is 

As per claim 3, Dillon teaches wherein the familiarity score is generated based on a number and type of actions in the user activity associated with the item category.  (Dillon: Para [0076]-[0084] (For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, if a user has tasted ten wines within the category, if the wines all have varying traits and attributes then the system may assign one point for each wine and give the user an experience score of 10 for that category. However, if eight of the wines tasted are have very similar attributes and/or traits, may assign a number less than one for the similar wines, or the system may assign a maximum total number (e.g., 3) for the similar wines so that the remaining five similar wines are not counted in the calculation of the user's experience score. The score may be a numeric score or a word-based or graphic descriptor based on a numeric score. For example, a relatively high score may show that the user has “significant” experience a category, while a low score may show that the user has “little” experience in a category.); Para [0144]-[0147])

As per claim 4, Dillon teaches wherein the determining of the familiarity score comprises determining whether the user activity includes at least one action associated with the item category.  (Dillon: Para [0076]-[0084] (For example, the system may assess the user's experience with a 

As per claim 5, Dillon teaches wherein the determining of the familiarity score comprises: 
identifying, from the user activity, one or more actions associated with the item category; assigning a score to each of the one or more actions; and aggregating the scores assigned to each of the one or more actions scores to produce the familiarity score.  (Dillon: Para [0076]-[0084] (For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's 

As per claim 7, Dillon teaches wherein the determining of the familiarity score comprises: 
building a cluster graph based on the user activity, the cluster graph comprising one or more clusters; andAttorney Docket No. 2043.L68US1 42 Client File No. IP-P3404US1 (Dillon: Para [0081] (The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around the trending or focal rating patterns. This ambiguity may be measured a fitness metric that portrays how well these ratings fit the user's preference model. In cases where the fitness metric is marginal or below a threshold then having the user rate additional items may improve the model fitness.); Para [0120]-[0126] (There is another case of a focal variety of contrasting preference involving two wine traits that is different from the last illustration. FIG. 9 demonstrates tins example. In this case ratings, represented by four different symbols, are plotted at the horizontal and vertical positions given by the each of the two sets of trait values. The highest ratings are clustered at the center of the plot area, the lowest ratings appear around its periphery and intermediate rating values concentrically fill in the intervening regions. Informally described, a consistent pattern of dependence is a case where the user's ratings for a subset of items tend to cluster around a single value. 
determining, using the cluster graph, a distance between the item category and one of the one or more clusters, the distance corresponding to the familiarity score. (Dillon: Para [0076]-[0084] (The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around the trending or focal rating patterns. This ambiguity may be measured a fitness metric that portrays how well these ratings fit the user's preference model. In cases where the fitness metric is marginal or below a threshold then having the user rate additional items may improve the model fitness.); Para [0120]-[0126] (There is another case of a focal variety of contrasting preference involving two wine traits that is different from the last illustration. FIG. 9 demonstrates tins example. In this case ratings, represented by four different symbols, are plotted at the horizontal and vertical positions given by the each of the two sets of trait values. The highest ratings are clustered at the center of the plot area, the lowest ratings appear around its periphery and intermediate rating values concentrically fill in the intervening regions. Informally described, a consistent pattern of dependence is a case where the user's ratings for a subset of items tend to cluster around a single value. In such cases, the item characteristic and/or context data values used in the partitioning process to form the item subset characterize the preference. For example, when looking at a subset of selected white wines consisting of only those tasted during the winter months, 

As per claim 8, Dillon teaches wherein the causing of the virtual assistant device to provide the guidance comprises: 
causing the virtual assistant to prompt a user to provide the additional user input using one or more questions; and analyzing the additional user input received in response to the one or more questions. (Dillon: Fig. 3 (310); Para [0072] (When the user indicates that he or she has sampled or is ready to rate the item, the user interface may present, on the same screen or one or more different screens, a rating field 310 through which the user may input and the system may receive the user's rating for the item.); Para [0076]-[0084] (For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category. The items may be items that will improve the user's experience score, as described above. The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around the trending or focal rating patterns. if the fitness metric for this model is near the acceptance threshold, it may be appropriate to suggest that the user rated one or several items that are of the same category and/or that share a same attribute. For example, if the items sampled were atypical, or if the context of the item experience were atypical, then such cases repeating the item experience may reveal a 

As per claim 9, Dillon teaches wherein the causing of the virtual assistant device to provide the guidance further comprises:
determining the one or more attributes of interest with respect to the item category based on the analyzing of the additional user input.   (Dillon: Para [0076]-[0084] (For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category. The items may be items that will improve the user's experience score, as described above. The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around the trending or focal rating patterns. if the fitness metric for this model is near the acceptance threshold, it may be appropriate to suggest that the user rated one or several items that are of the same category and/or that share a same attribute. For example, if the items sampled were atypical, or if the context of the item experience were atypical, then such cases repeating the item experience may reveal a preference that was masked by unusual circumstances. In the case of a preference model based on a consistent preference, the system may identify from its database additional items to suggest 125, having the same characteristics as the partitioning process used to construct the subset of items associated with the item.); Para [0144]-[0147])


As per claim 10, Dillon teaches wherein the causing of the virtual assistant device to provide the guidance further comprises: 
aggregating results of the analyzing the additional user input into a formal query; and  (Dillon: Para [0076]-[0084] (For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category. The items may be items that will improve the user's experience score, as described above. The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around the trending or focal rating patterns. if the fitness metric for this model is near the acceptance threshold, it may be appropriate to suggest that the user rated one or several items that are of the same category and/or that share a same attribute. For example, if the items sampled were atypical, or if the context of the item experience were atypical, then such cases repeating the item experience may reveal a preference that was masked by unusual circumstances. In the case of a preference model based on a consistent preference, the system may identify from its database additional items to suggest 125, having the same characteristics as the partitioning process used to construct the subset of items associated with the item.); Para [0144]-[0147])
identifying the at least one item in the item category by searching an item inventory using the formal query. (Dillon: Para [0076]-[0084] (For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category. The items may be items that will improve the user's experience score, as described above. The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on 

As per claim 11, Dillon teaches wherein the causing of the virtual assistant to prompt the user to provide the additional user input using one or more questions comprises causing the virtual assistant device to ask a predetermined number of questions based on the item category. (Dillon: Fig. 3 (310); Para [0072] (When the user indicates that he or she has sampled or is ready to rate the item, the user interface may present, on the same screen or one or more different screens, a rating field 310 through which the user may input and the system may receive the user's rating for the item.); Para [0076]-[0084] (For example, as shown in FIG. 3, the system's user interface 303 may provide the user with a selectable list or other set of categories. When the user selects a category from the list, the system may suggest one or more items that, if rated by the user, will improve the user's profile with respect to that category, or with respect to one or more characteristics of items within the category. The items may be items that will improve the user's experience score, as described above. The system may also identify items within the category having attributes and/or traits for which the user has provided ambiguous ratings. For example, ambiguous ratings in the context of model based on a consistent rating pattern would be manifested by a low rating homogeneity. In the context of a model based on a contrasting preference, ambiguity would be manifested by ratings not clustered closely enough around the trending or focal rating patterns. if the fitness metric for this model is near the acceptance threshold, it may be appropriate to suggest that the user rated one or several items that are of the same category and/or that share a same attribute. For 

As per claim 12, Dillon teaches wherein the causing of the virtual assistant device to provide the guidance comprises: Attorney Docket No. 2043.L68US1 43 Client File No. IP-P3404US1 enabling communication between a user of the virtual assistant device and an expert user having expertise with the item category, the expertise of the expert user being identified based on user profile data associated with the expert user. (Dillon: Para [0057]-[0059] (In some embodiments, the traits may be provided by an expert in the field of the relevant items, such as a sommelier in embodiments that involve wines. Traits may have a binary value (e.g., detected or not, present or absent), while others may have an intensity measure (e.g., on a scale of 1 to 5).); Para [0076]-[0084] (Thus, when suggesting item(s), the system may proffer an item that will help the system improve the user's taste profile. For example, the system may assess the user's experience with a particular class or other group of items (referred to in this discussion as a category) and make suggestions for additional tastings that will help the user get more experience with items within the category, resolve conflicting information about preferences within a category or resolve conflicting information about the rating for a particular item. For example, the system may assess a user's experience 123 with a category of wines, such as “Chianti” or “South American Shiraz.” The system will apply any suitable algorithm to determine an experience score for the user's experience level with items of that category, wherein the algorithm includes variables that include a number of wines (or other items) tasted in the category, along with the relative variety of wines (or other items) tasted within the category. For example, if a user has tasted ten wines within the category, if the wines all have varying traits and attributes then the system may assign one point for each wine and give the user an experience score of 10 for that category. However, if eight of the wines tasted are have very similar attributes and/or traits, may assign a number less than one for the similar wines, or the system may assign a maximum total number (e.g., 3) for the similar wines so that the remaining five similar wines are not counted in the calculation of the user's experience score. Thus, the 

As per claim 13, Dillon teaches wherein the guidance information further includes an overall rating for the at least one item determined based on one or more user reviews for the at least one item. (Dillon: Fig. 10; Para [0131]-[0133] (Analysis begins at the top level of FIG. 10, where a strong contrasting preference is found to favor the left class subset (A, B, . . . , J) over the right class subset (K, L, . . . , P). The left branch of the hierarchy is rated as Great, albeit with not much rating homogeneity, and the right branch is rated Bad with a high rating homogeneity.);Para [0057]-[0059] (In some embodiments, the traits may be provided by an expert in the field of the relevant items, such as a sommelier in embodiments that involve wines. Traits may have a binary value (e.g., detected or not, present or absent), while others may have an intensity measure (e.g., on a scale of 1 to 5).); Para [0061]; [0099])

As per claims 14, 15, 16, and 19, these claims are substantially similar to claims 1, 2, 5, 9, respectively, and are therefore rejected in the same manner as these claims, as set forth above.  

As per claim 18, this claim is substantially similar to the limitations of claims 8 and 10 and is therefore rejected in the same manner as these claims, as set forth above.  

As per claim 20, this claim is substantially similar to claim 1 and is therefore rejected in the same manner as this claim, as set forth above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dillon in view of Chan (US PGP 2008/0243637).
As per claim 6, Dillon teaches the invention of claim 5 as set forth above.  Additionally, Dillon teaches one or more actions associated with the item category (Dillon: Para [0076]-[0084]; Para [0144]-[0147]).  Dillon does not explicitly disclose the following known technique which is taught by Chan:  
wherein the one or more actions associated with the item category include one or more of:  listing an item from the item category for sale, selling an item from the item category, viewing an item listing for an item from the item category, bidding on an item from the item category, purchasing an item in the item category, submitting an offer to purchase an item in the item category, adding an item to an electronic shopping cart that is from the item category, adding an item from the item category to a wish list, or adding an item from the item category to a watch list.  (Chan: Para [0025] (Section I describes a process 
This known technique is applicable to the method of Dillon as they both share characteristics and capabilities, namely, they are directed to determining user activity and actions. 
One of ordinary skill in the art would have recognized that applying the known technique of Chan would have yielded predictable results and resulted in an improved method.  It would have been recognized that applying the technique of Chan to the teachings of Dillon would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such action features into similar methods.  Further, applying the listing an item from the item category for sale, selling an item from the item category, viewing an item listing for an item from Dillon would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow for recommendations to be sufficiently tailored to users’ respective interests (Chan: Para [0002]-[0006]).

As per claim 17, this claim is substantially similar to claim 6 and is therefore rejected in the same manner as this claim, as set forth above.  





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Linden (US PGP 2016/171588) – receiving buyer order offers with price limits and generating matching seller offers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER V LEE whose telephone number is (571)272-4778.  The examiner can normally be reached on Monday - Friday 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY A. SMITH can be reached on (571)272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER V LEE/Examiner, Art Unit 3625                    

/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625